Citation Nr: 1012425	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected bilateral hearing 
loss.

2.  Entitlement to service connection for vertigo, to 
include as secondary to a claimed in-service ear disorder 
(claimed as secondary to service-connected bilateral hearing 
loss).

3.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
bilateral hearing loss.

4.  Entitlement to service connection for a respiratory 
condition, to include as secondary to a claimed in-service 
ear disorder (claimed as secondary to service-connected 
bilateral hearing loss).

5.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss, for the period from January 28, 
1999.

6.  Entitlement to an effective date earlier than January 
28, 1999, for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 
2005, May 2007 and December 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

Subsequent to the August 2007 Statement of the Case, the 
Veteran and his representative submitted additional evidence 
with waivers of initial RO consideration dated in September 
2008 and October 2008.  The Board accepts this additional 
evidence for inclusion in the record.  See 38 C.F.R. 
§ 20.800 (2009).  However, additional evidence received 
after the appeal was certified to the Board in February 
2009, including a February 2009 statement from a neighbor 
about the Veteran's health and a May 2009 statement by a 
private psychiatrist, were not accompanied by a contemporary 
waiver of initial RO consideration.  Normally, this evidence 
would be referred to the Agency of Original Jurisdiction 
(AOJ) or the Board would solicit a waiver from the Veteran 
or his representative.  See 38 C.F.R. § 20.1304(c) (2009).  
Under the circumstances of this case, however, as the 
evidence developed for the Veteran's psychiatric disorder 
claim demands a remand in any case, there is no prejudice to 
the Veteran in ordering a remand of that claim on a separate 
basis before remanding this new evidence or having such 
waived.

The issue of whether clear and unmistakable error (CUE) is 
present in a prior final decision, such as the RO's June 
1958 rating decision, which denied service connection for 
deafness, or its August 1962 decision, which denied the 
Veteran's claim to reopen, has been raised by the record, 
but has not been adjudicated by the AOJ.  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for vertigo and for a 
psychiatric disorder, to include as secondary to a claimed 
in-service ear disorder, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus is 
likely related to the Veteran's service-connected bilateral 
hearing loss.

2.  The evidence of record does not show that the Veteran is 
currently diagnosed with a respiratory disability.

3.  From the grant of service connection on January 28, 1999 
until December 7, 2005, the results of VA audiometric tests 
show the Veteran had level III hearing in his right ear and 
level VI hearing in his left ear.  

4.  From December 8, 2005, to September 26, 2006, the 
results of a private audiometric test show the Veteran had 
level VI hearing in his right ear and level VII hearing in 
his left ear.  

5.  From September 27, 2006, the results of a VA audiometric 
test show that the Veteran had level III hearing in his 
right ear and level VI hearing in his left ear.

6.  The Veteran's application to reopen a claim for service 
connection for bilateral hearing loss was received at the RO 
on January 28, 1999.

7.  After the final decision on the merits by the RO in July 
1958, and the final decision on any basis in August 1962, 
there is no communication from the Veteran or his 
representative prior to January 28, 1999, that constitutes a 
formal or informal claim to reopen service connection for 
bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus, to 
include as secondary to service-connected bilateral hearing 
loss, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009). 

2.  A respiratory condition was not incurred or aggravated 
during military service and was not proximately due to, the 
result of, or chronically aggravated by service-connected 
hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

3.  The criteria for an initial rating in excess of 20 
percent for bilateral hearing loss, for the period from 
January 28, 1999 to December 7, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2009).  

4.  The criteria for a rating of 30 percent, but no higher, 
for bilateral hearing loss, for the period from December 8, 
2005 to September 26, 2006, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Diagnostic Code 6100 (2009).  

5.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss, for the period from September 27, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2009).  

6.  The criteria for an effective date prior to January 28, 
1999, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.159, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the 
RO dated in March 2006, April 2006, April 2007, and 
September 2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 and April 
2007 correspondence.  In view of the above, the Board finds 
that the notice requirements pertinent to the issues on 
appeal have been met.

The Board also notes that service treatment records are 
missing from the claims file, are evidently unavailable from 
the National Personnel Records Center (NPRC), and are 
presumed destroyed in a fire.  The RO was able to obtain the 
Veteran's induction and discharge examinations, as well as 
post-service medical records related to his hospitalization 
in 1969 at VA for diabetes.  The Board is mindful that, in a 
case such as this, where service treatment records are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
While it is unfortunate that the Veteran's service treatment 
records are unavailable, this appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened obligation set 
forth in Cuevas and O'Hare in mind.  

The Board notes that no VA examination was conducted for the 
Veteran's claim of secondary service connection for a 
respiratory condition.  However, as discussed in more detail 
below, there is no medical evidence of a current respiratory 
disorder and an examination is not required when the Veteran 
has not presented any competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide this 
claim.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  

Therefore, the Board finds that the duty to assist also has 
been fulfilled in this case as private and VA medical 
records relevant to these matters have been requested and 
obtained and the Veteran was provided with VA examinations 
of his multiple claims decided herein.  The Board finds that 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA laws and regulations and to move forward 
with the claims decided herein would not cause any prejudice 
to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).   The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  
Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.

Tinnitus

In his January 2006 filing, the Veteran claimed that he 
suffered tinnitus secondary to his service-connected 
bilateral hearing loss.

As noted above, the Veteran's service treatment records are 
missing.  However, his December 1955 discharge examination 
shows no abnormalities of the ears or any tinnitus 
complaints.

The Board notes that there is no indication of tinnitus in a 
translated copy of a private ear, nose and throat (ENT) 
examination done in February 1991.

Private records of an audiological examination in October 
and November 1998 do not note the Veteran had any subjective 
or objective complaints of tinnitus.

In his translated statement of June 1999 the Veteran stated 
that over the years he was used "to the eternal 'whistle'" 
of his ears.

A January 2000 private audiological examination by Dr. 
J.R.S. noted that the Veteran had complained of bilateral 
hearing loss and tinnitus for more than 45 years.  

During his September 2006 VA audiological examination the 
Veteran complained of bilateral intermittent tinnitus which 
he described as a loud high-pitched disturbing noise that 
interfered with communication making him feel restless and 
irritable.  While hearing loss was diagnosed, no diagnosis 
of tinnitus was given.

The Veteran underwent a VA examination in October 2006 
during which he complained of tinnitus.  The VA examiner 
concluded that tinnitus in this Veteran was not due to his 
hearing loss.

In a translated June 2007 statement, the Veteran noted the 
report of an ENT physician who contended that one of the 
causes of subjective or objective tinnitus is having 
suffered acoustic trauma.  

Initially, the Board notes that the Veteran has been 
service-connected with bilateral hearing loss and has 
provided lay evidence of a tinnitus disorder lasting more 
than 45 years.  The Board also notes that some of the 
Veteran's service treatment records are missing from the 
claims file or lost.  The Board is mindful that, in a case 
such as this, where service treatment records are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

After a careful review of the evidence of record, the Board 
finds that it supports a grant of service connection for 
tinnitus.

While lay and medical evidence found in the record is not 
clear, the Board will resolve all doubt in favor of the 
Veteran and find that he has a current tinnitus disability.  
The Board recognizes the Veteran's contentions that his 
exposure to noise while in service contributed to his 
hearing loss and to his tinnitus.  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) 
a lay person is competent to identify the medical condition, 
(2) the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As 
the Veteran is competent to offer evidence of the presence 
of tinnitus and its continuity over the years, and as 
tinnitus is so often a subjective complaint, the Board finds 
that his testimony related to tinnitus is credible.  

A successful service connection claim also needs evidence of 
a nexus or relationship between any current disability and 
an in-service injury or disease.  While the October 2006 VA 
examiner concluded that any claimed tinnitus was not linked 
to the Veteran's service-connected bilateral hearing loss, 
the Board notes that the examiner's one-sentence opinion 
lacked any supporting rationale.  No opinion has been 
rendered as to whether the Veteran's tinnitus is associated 
with noise exposure incurred during service.  However, as 
noted in greater detail below, the Veteran was granted 
service connection for bilateral hearing loss in a March 
2005 rating decision.  The Board notes that both tinnitus 
and hearing loss can arise from acoustic trauma.  As the 
Veteran has been granted service connection for bilateral 
hearing loss due to exposure to noise while in service, the 
Board, resolving all doubts in favor of the Veteran, finds 
that a nexus has been established between the Veteran's 
tinnitus and noise exposure in service and grants service 
connection for tinnitus on a direct basis. 

Respiratory Condition

In a translated April 2006 statement, the Veteran claimed 
that he suffered a respiratory condition secondary to a 
claimed in-service ear disorder and his service-connected 
bilateral hearing loss.

As noted above, the Veteran's service treatment records are 
missing.  However, his December 1955 discharge examination 
shows no abnormalities of the lungs or any breathing 
problems.  According to a translation of the Veteran's 
January 1999 chronology and his June 1999 statement, he was 
treated while in service in 1954 for a sore throat or throat 
infection with iodine drops.  He also claimed that his 
bleeding ears were unblocked and he might have been treated 
for middle otitis.

VA outpatient treatment records dated in June 2000, February 
2002, May 2003, January 2004, March 2005, and October 2006 
revealed no respiratory disorders and that his bilateral 
breath sounds were clear to auscultation.  A May 2003 VA 
follow-up record noted no dyspnea or shortness of breath on 
exertion, and no respiratory problems were noted.  

A January 2004 VA medical record noted the Veteran had no 
shortness of breath or dyspnea on exertion.  

In his translated statement of April 2006, the Veteran 
explained that he was suffering from an upper respiratory 
disease due to a problem with his Eustachian tube connected 
with his left ear.  He wrote that he had difficulty with 
swallowing, snoring and coughing and had slept with a double 
pillow for more than 20 years.

In his translated April 2007 statement, the Veteran 
contended that shortness of breath was noted in the report 
of a pneumologist which was attached as an exhibit to his 
Social Security disability benefits decision in 1992.  

Even assuming that the Veteran was treated for an injury or 
disease involving his throat during service, the Board finds 
that service connection for a respiratory condition as 
secondary to service-connected bilateral hearing loss is not 
warranted in this case.  The medical evidence of record 
noted above demonstrates that the Veteran does not have a 
current disability related to his breathing or to his 
respiratory system.  Simply put, in the absence of proof of 
a present respiratory disability, there can be no valid 
claim, whether service connection is sought on a secondary 
basis or a direct basis.  As there is no competent evidence 
that the Veteran currently has a respiratory disability, 
service connection for a respiratory condition claimed as 
secondary to service-connected bilateral hearing loss is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) (service connection presupposes a current diagnosis 
of the claimed disability).

The Board has considered the assertions that the Veteran and 
his representative have advanced on appeal.  However, the 
Veteran and his representative cannot establish a service 
connection claim on the basis of their assertions alone 
under the circumstances of this case.  While the Board does 
not doubt the sincerity of the Veteran's belief that he has 
a current respiratory condition which is related to his 
service-connected bilateral hearing loss, this claim turns 
on medical matters; whether he has any current respiratory 
disability and the relationship between any current 
disability and his service-connected bilateral hearing loss 
or his period of military service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a lay person without the appropriate medical 
training or expertise, the Veteran and his representative 
simply are not competent to render a probative (i.e., 
persuasive) opinion on such medical matters.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on matters requiring 
medical knowledge").  Consequently, the assertions of the 
Veteran and his representative in this matter simply do not 
constitute persuasive evidence in support of the Veteran's 
claim.

For the foregoing reasons, the claim for service connection 
for a respiratory condition, to include as secondary to a 
claimed in-service ear disorder (claimed as secondary to 
service-connected bilateral hearing loss), must be denied.  
In arriving at the decision to deny this claim, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against this claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that a claim for a higher rating when placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is not 
a new claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate 
compensable ratings may be assigned for separate periods of 
time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall 
be assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009). 

Factual Background and Analysis

The Veteran seeks a higher rating for his service-connected 
bilateral hearing loss on the basis that the 20 percent 
rating assigned does not adequately reflect the severity 
thereof.  Historically, the Veteran was granted service 
connection for bilateral hearing loss in a March 2005 rating 
decision and awarded a 20 percent disability rating, 
effective January 28, 1999.  In January 2006, within 12 
months of the grant of service connection and before the 
rating decision had become final, the Veteran contended 
while filing his secondary service connection claims that 
his hearing loss had worsened.  The January 2006 statement, 
therefore, is considered the Notice of Disagreement in this 
case.

The Veteran's service-connected bilateral hearing loss 
currently is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100 (2009).  Pursuant to these regulations, 
hearing acuity is measured by the results of speech 
discrimination tests and pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second 
(Hertz).  38 C.F.R. § 4.85(a).  Examinations are conducted 
without the use of hearing aids.  Id.  The rating schedule 
establishes eleven auditory acuity levels to evaluate the 
degree of disability for service-connected hearing loss 
based on the examination results, ranging from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85(b) and 4.85(c).  Disability 
percentage ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the 
auditory acuity level assigned to each ear.  See Bruce v. 
West, 11 Vet. App. 405, 409 (1998).

In addition, 38 C.F.R. § 4.86 specifies two exceptional 
patterns of hearing impairment.  The first exceptional 
pattern exists when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In 
this circumstance, the rating specialist must determine the 
auditory acuity level for each ear from either Table VI or 
Table VIa, whichever results in the higher level.  Id.  The 
second exceptional pattern exists when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Here 
also, the auditory acuity level for each ear will be 
selected from either Table VI or Table VIa, whichever 
results in the higher level.  Id.  However, in this instance 
that level then will be elevated to the next higher level.  
Id.

From January 28, 1999 to December 7, 2005

A January 2001 VA treatment record showed the Veteran had 
severe sensorineural hearing loss and would be fitted with 
bilateral amplification.  Otherwise, VA treatment records in 
the claims file showed no treatment for hearing loss.  
Audiogram findings from the January 2001 examination, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
60
75
70
61
LEFT
60
65
80
75
70

Pure tone threshold levels averaged 70 decibels for the left 
ear and 61 decibels for the right ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
left ear and 86 percent in the right ear.  The results 
represent an exceptional pattern of hearing loss in the left 
ear.  See 38 C.F.R. § 4.86(a).  Therefore, the left ear must 
be evaluated under Table VI or VIa, whichever results in the 
higher auditory acuity level. 

Under Table VI, the examination results for the left ear 
correspond to level III hearing loss under Table VI and to 
level VI under Table VIa.  For the right ear, the 
examination results correspond to level III under Table VI.  
Accordingly, the intersection point of level VI for the left 
ear and level III for the right ear under Table VII shows 
that the Veteran's hearing loss warranted a 10 percent 
disability rating.  This hearing impairment measurement is 
not higher than that currently assigned.  

The Veteran underwent a VA audiological examination in May 
2004.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
65
75
75
64
LEFT
55
70
80
75
70

Pure tone threshold levels averaged 70 decibels for the left 
ear and 64 decibels for the right ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
left ear and 86 percent in the right ear.  The results 
represent an exceptional pattern of hearing loss in the left 
ear.  See 38 C.F.R. § 4.86(a).  Therefore, the left ear must 
be evaluated under Table VI or VIa, whichever results in the 
higher auditory acuity level. 

Under Table VI, the examination results for the left ear 
correspond to level IV hearing loss under Table VI and to 
level VI under Table VIa.  For the right ear, the 
examination results correspond to level III under Table VI.  
Accordingly, the intersection point of level VI for the left 
ear and level III for the right ear under Table VII shows 
that the Veteran's hearing loss warranted a 10 percent 
disability rating.  This hearing impairment measurement is 
not higher than that currently assigned.  

Based on the above evidence of record, the Board finds that 
an initial rating in excess of 20 percent for the period 
from January 28, 1999 to December 7, 2005, is not warranted.


December 8, 2005 to September 26, 2006

As noted above, the Board may assign staged ratings for 
separate periods of time when such distinct periods are 
shown by the competent evidence of record.  Fenderson, 12 
Vet. App. at 126.

The results of a December 8, 2005 private audiogram are in 
graphical form and not numerically interpreted.  This study 
would normally require translation by a certified 
specialist.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that where audiogram in support of claim was 
submitted by claimant but without interpretation as to 
relevant regulatory provisions, Board must obtain such 
medical interpretation).  However, in the present case, the 
Board finds a remand to obtain this translation is 
unnecessary because, assuming that the Maryland CNC Word 
List was utilized in administering the speech discrimination 
test, it will resolve all doubt in translation in favor of 
the Veteran since this audiogram is fairly easy to read.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
70
75
85
69
LEFT
70
75
80
90
79

Pure tone threshold levels averaged 79 decibels for the left 
ear and 69 decibels for the right ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
left ear and 70 percent in the right ear.  The results 
represent an exceptional pattern of hearing loss in the left 
ear.  See 38 C.F.R. § 4.86(a).  Therefore, the left ear must 
be evaluated under Table VI or VIa, whichever results in the 
higher auditory acuity level. 

Under Table VI, the examination results for the left ear 
correspond to level II hearing loss under Table VI and to 
level VII under Table VIa.  For the right ear, the 
examination results correspond to level VI under Table VI.  
Accordingly, the intersection point of level VII for the 
left ear and level VI for the right ear under Table VII 
shows that the Veteran's hearing loss warranted a 30 percent 
disability rating.  This hearing impairment measurement is 
higher than that assigned when service connection was 
granted.  

The Board has not found within the claims file any evidence 
of a rating higher than 30 percent for hearing loss during 
this time period.

Therefore, the Board will grant the Veteran a staged rating 
of 30 percent, but no higher, for the period from his 
December 8, 2005, private audiogram until September 26, 
2006.  

September 27, 2006 to the Present

The Veteran underwent a VA examination on September 27, 
2006.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
65
75
75
65
LEFT
        
55
70
80
75
70

The VA examiner diagnosed mild to severe bilateral 
sensorineural hearing loss. 

Pure tone threshold levels averaged 70 decibels for the left 
ear and 65 decibels for the right ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
left ear and 86 percent in the right ear.  The results 
represent an exceptional pattern of hearing loss in the left 
ear.  See 38 C.F.R. § 4.86(a).  Therefore, the left ear must 
be evaluated under Table VI or VIa, whichever results in the 
higher auditory acuity level. 

Under Table VI, the examination results for the left ear 
correspond to level IV hearing loss under Table VI and to 
level VI under Table VIa.  For the right ear, the 
examination results correspond to level III under Table VI 
(and to level V under Table VIa).  Accordingly, the 
intersection point of level VI for the left ear and level 
III for the right ear under Table VII shows that the 
Veteran's hearing loss warranted a 10 percent disability 
rating.  

However, the RO found that both ears should utilize Table 
VIa, even though the exceptional pattern of impairment under 
§ 4.86(a) only applied to the left ear.  When using this 
formulation, the intersection point of level VI for the left 
ear and level V for the right ear under Table VII shows that 
the Veteran's hearing loss warranted a 20 percent disability 
rating.  The Board will not disturb the RO's discretionary 
application of the hearing impairment tables because any 
misapplication favored the Veteran.  

In light of the level VI left ear hearing loss and level III 
right ear hearing loss demonstrated upon VA audiological 
examination in September 2006, a rating in excess of 20 
percent is not warranted.  There is no other evidence found 
within the claims file that would support a rating higher 
than 20 percent since September 27, 2006.  Therefore, the 
Board will return the Veteran's disability rating for 
bilateral hearing loss to 20 percent, for the period from 
September 27, 2006.

The Board acknowledges the Veteran's assertions that his 
hearing impairment is very significant and that he should 
receive a higher rating.  However, the Board is constrained 
by the applicable regulations, which require evaluation by 
strict mechanical application of the tables that make up the 
rating criteria for hearing impairment.  

The Veteran is competent to report his symptoms.  To the 
extent that the Veteran has asserted that he warrants a 
higher rating for bilateral hearing loss, the Board finds 
that the preponderance of the evidence does not support his 
contentions, except for the period from December 8, 2005 to 
September 26, 2006 when a staged rating of 30 percent will 
be awarded.  The Board is responsible for weighing all of 
the evidence and finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for 
bilateral hearing loss, for the periods from January 28, 
1999 to December 7, 2005, and from September 27, 2006.  
There is no reasonable doubt to be resolved.  Gilbert, 1 
Vet. App. at 53-56.  

Finally, the Veteran's bilateral hearing loss does not 
warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular rating is 
undertaken.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular rating 
is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability 
picture requires the assignment of an extra-schedular 
rating.  Id.  

In the present case, the Veteran reported his hearing loss 
interfered with his employment as a university lecturer and 
caused him to retire early.  However, examining the 
Veteran's symptoms and the symptoms of the rating criteria 
reflects that the criteria for hearing loss appears adequate 
to rate the Veteran's complaints and symptoms.  The rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology throughout the rating period on appeal.  
Indeed, as noted above, the RO used the provisions of 
38 C.F.R. § 4.86 dealing with exceptional patterns of 
hearing impairment to award the Veteran a higher rating than 
a strict application of the rating criteria normally 
warrants.

The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
bilateral hearing loss.  Additionally, evidence of marked 
interference with employment due to the hearing disability 
is not shown.  The Board acknowledges the Veteran's 
statements in the record that he could not work full-time in 
his university professorship after 1984 because of 
difficulty hearing (see statement dated January 2004), and 
the July 1992 decision of the Social Security Administration 
that the Veteran was entitled to disability benefits, in 
part, because of his hearing impairment.  However, that 
decision found other disorders were also severe impairments 
contributing to his disability.  While the Board does not 
doubt that the Veteran's hearing loss contributed to his 
decision to leave the workplace early, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture suggesting that his bilateral sensorineural hearing 
loss in and of itself markedly impacted his ability to 
obtain and/or maintain employment.  

In short, there is nothing in the record to indicate that 
service-connected bilateral hearing loss causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Earlier Effective Dates - Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for 
direct service connection, if the claim is received within 
one year after separation from service, shall be the day 
following separation from active service or the date 
entitlement arose; otherwise, and for reopened claims, it 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by VA from 
a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  See 38 C.F.R. § 3.155(a).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.151(a).  VA regulations also provide that the 
terms "claim" and "application" mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Generally, the date of 
receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

Analysis

In his translated January 2006 Notice of Disagreement, the 
Veteran requested the "retroactivity" of the grant of 
service connection awarded for bilateral hearing loss.  
Service connection was granted in a March 2005 rating 
decision.  In a June 2007 filing, the Veteran indicated his 
earlier effective date claim was for clear and unmistakable 
error (CUE) in the decision that showed the effective date 
of service connection for bilateral hearing loss was January 
28, 1999.  The Veteran believes service connection should be 
retroactive to 1958 when service connection for deafness was 
first denied.

The Board notes that the Veteran's claim for an effective 
date earlier than January 28, 1999 for the grant of service 
connection for hearing loss is not properly a CUE claim as 
suggested by the RO in the July 2008 Statement of the Case.  
Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations must be final and binding to serve as the 
basis of a valid CUE claim.  In this case, the Veteran first 
filed his claim for an earlier effective date in January 
2006, or within 12 months of the March 2005 rating decision 
which granted him service connection for bilateral hearing 
loss.  Apparently, the RO considered the Veteran's June 2007 
statement, dated more than 12 months after the grant of 
service connection, as a free-standing Notice of 
Disagreement to the effective date of the grant of service 
connection and the legal basis for a CUE claim.  In his 
December 2007 filing, the Veteran reminded the RO that he 
first requested an earlier effective date for service 
connection for hearing loss in his January 2006 statement 
and not in his June 2007 filing.  Since the Veteran first 
filed his claim for an earlier effective date within 12 
months of the rating decision granting service connection, 
the March 2005 decision was not a final decision and a valid 
CUE claim cannot be pursued.

According to information in the claims file, the Veteran 
applied for service connection for deafness in November 1956 
and was denied service connection in an April 1957 rating 
decision.  The Veteran appealed this decision, and in March 
1958 the Board remanded for further development.  In July 
1958 the RO denied the claim for service connection.  

In January 1962 the RO informed the Veteran that he had not 
submitted new and material evidence with which to reopen 
this claim.  In February 1962, the Veteran submitted 
additional evidence, but the RO again denied the claim in 
correspondence dated in March 1962 and August 1962.  

In a claim to reopen entitlement to service connection 
received on January 28, 1999, the Veteran attached a long 
chronology of events which has subsequently been translated 
from the Spanish.  His claim to reopen was then denied in a 
June 1999 rating decision, which the Veteran appealed.  In 
an April 2004 decision, the Board reopened the Veteran's 
claim for service connection for bilateral hearing loss, but 
remanded for further development.  Subsequently, in a March 
2005 rating decision, the Veteran was granted service 
connection for bilateral hearing loss and awarded a 20 
percent disability rating, effective January 28, 1999.  

The Board has considered the Veteran's contentions, but 
finds that his claim for an effective date earlier than 
January 28, 1999, must be denied as a matter of law.  Even 
though U.S. Army correspondence dated in November 1961 shows 
that the Veteran, then in the Army Reserves, had a physical 
profile for defective hearing, there are no medical records 
in the voluminous claims file that show a medical nexus was 
established between the Veteran's bilateral hearing loss and 
his period of active duty until the April 2004 VA 
examination, which contained the medical opinion of Dr. A.M. 
that the Veteran's post-service hearing problem was, as 
likely as not, a disorder that had its onset in service.  
Proof of a medical nexus is a requirement for granting 
service connection.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In order to be entitled to an effective date prior to 
January 28, 1999, for the grant of service connection for 
bilateral hearing loss, the evidence must show that the 
Veteran submitted a claim, either formal or informal, for 
that benefit prior to that date.  As noted above, the RO 
initially denied the Veteran's original claim for service 
connection for deafness (after a Board remand) in July 1958, 
and subsequently denied his last claim to reopen in August 
1962.  

As this claim for service connection for deafness and 
subsequent claims to reopen have been decided and have 
become final, they are no longer the appropriate point from 
which to determine the effective date of an award.  See also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later 
grant of benefits based on a new application).

As discussed above, the effective date for a claim to reopen 
after final disallowance is the date of the claim to reopen 
or the date entitlement arose, whichever is later.  In this 
case, the Veteran's claim to reopen service connection for 
bilateral hearing loss was received by the RO on January 28, 
1999.  Entitlement for the benefit arose on April 29, 2004, 
the date of the VA examination which provided the necessary 
nexus opinion.

To the extent that the Veteran was treated for hearing loss 
prior to the effective date assigned, the Board notes that 
the date of a treatment record does not constitute an 
informal claim when service connection has not yet been 
established.  See 38 C.F.R. § 3.157; Lalonde v. West, 12 
Vet. App. 377 (1999).  Prior to January 28, 1999, the Board 
notes that there were no informal claims expressing an 
intent to reopen his claim for service connection for 
deafness or bilateral hearing loss in accordance with 
38 C.F.R. § 3.155 since the August 1962 denial.  

Since the RO's July 1958 decision on the merits and its 
August 1962 denial of a claim to reopen, a review of the 
claims file does not reflect that any communication prior to 
January 28, 1999, can be construed as a formal or informal 
claim for service connection for bilateral hearing loss.  In 
the present case, the RO has granted benefits as of the date 
of receipt of the Veteran's petition to reopen his claim for 
service connection.  The effective date for a claim to 
reopen after final disallowance is the date of the claim to 
reopen or the date entitlement arose, whichever is later.  
While entitlement is shown in the April 29, 2004 VA 
examination (which is several years later than the date of 
the claim to reopen) and this is the later date, the RO 
granted service connection as of the date of the claim to 
reopen.  The Board will not revoke the use of the RO's 
discretion which worked to the Veteran's favor and 
established January 28, 1999 as the effective date of 
service connection.  Based on a review of the history of 
this claim, therefore, the Board finds that the Veteran's 
claim for an effective date earlier than January 28, 1999, 
for the grant of service connection for bilateral hearing 
loss must be denied. 

In this case, there simply is no legal authority for the 
Board to assign an earlier effective date.  While the Board 
sympathizes with the Veteran's position, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  It has been observed 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 433 (1992).  Accordingly, the 
claim for an effective date earlier than January 28, 1999, 
for the grant of service connection for bilateral hearing 
loss is denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of benefits.

Service connection for a respiratory condition, to include 
as secondary to a claimed in-service ear disorder (claimed 
as secondary to service-connected bilateral hearing loss), 
is denied.

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss, for the period from January 28, 1999 
to December 7, 2005, is denied.

Entitlement to a 30 percent rating for bilateral hearing 
loss, for the period from December 8, 2005 to September 26, 
2006, is granted, subject to the laws and regulations 
governing the award of benefits.

Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss, for the period from September 27, 
2006, is denied.

Entitlement to an effective date earlier than January 28, 
1999, for the grant of service connection for bilateral 
hearing loss is denied.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's claims of service connection for vertigo, to 
include as secondary to a claimed in-service ear disorder, 
and for a psychiatric disorder, to include as secondary to 
his service-connected bilateral hearing loss.  Although the 
Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  

Regarding the service connection claim for vertigo, while 
his December 1955 discharge examination shows no 
abnormalities of the ears or any balance problems, the 
Veteran claimed that while in service his bleeding ears were 
unblocked and that he might have been treated for middle 
otitis, according to a translation of his January 1999 
chronology and his June 1999 statement.  As noted above, 
most of the Veteran's service treatment records are missing.

Post-service medical records show some evidence of a 
vestibular dysfunction and treatment for such as well as the 
Veteran's lay evidence of vertigo episodes occasioned by 
position changes.  For example, in a November 2005 private 
examination by Dr. J.G.A., a vestibular and balance 
disorders specialist, it was noted that the Veteran 
complained of vertigo exacerbating a few months before along 
with imbalance.  After sessions of 16 therapies, the Veteran 
improved his balance, but still reported vertigo with 
position change.  The physiotherapist noted that balance 
impairment was manifested by a sensory problem characterized 
by a vestibular dysfunction and inability to safely function 
under conditions in which visual or somatosensory cues are 
unavailable.  She recommended home self-directed therapy.  

A December 2005 private audiological record noted that a 
videonystagmography evaluation showed a mild intensity left 
beating positional nystagmus as a non-localizing abnormality 
involving either the central nervous system or the 
peripheral vestibular system.  

In a translated statement of April 2006, the Veteran 
complained of a problem with his Eustachian tube connected 
with his left ear.  

During his September 2006 VA audiological examination the 
Veteran complained of imbalance and vertigo episodes 
triggered by sudden changes of position.  The results of a 
videonystagmography study were normal.  While hearing loss 
was diagnosed, no diagnosis of vertigo was given.

The Veteran underwent a VA examination in October 2006 
during which he complained of vertigo episodes and balance 
problems.  It was noted that the Veteran had no peripheral 
vestibular disorders or a staggering gait.  The VA examiner 
concluded that vertigo in this Veteran was not due to his 
hearing loss.  Though the VA examiner said that he had 
reviewed the claim file, his report did not mention the 
vestibular dysfunction noted in November 2005.

Furthermore, it appears the Veteran has been prescribed 
medicine at a VA facility for his vertigo.  An October 2006 
VA medical record noted that the physician was going to 
prescribe Dramamine for vertigo; however, on an undated 
medication profile from a VA clinic, the Veteran wrote that 
VA prescribed Dimenhydrinate for his vertigo in January 
2006.

Another October 2006 VA medical follow-up record noted that 
the Veteran referred to vertigo episodes, or a sensation of 
spinning around associated with sudden head movements.  It 
was noted that the Veteran said that he had a severe episode 
during a recent ENG during his VA examination.

In his translated September 2007 statement, the Veteran 
questioned the finding in the October 2006 VA examination 
that his ENG test was normal.  He said that he left the 
study "groggy" and getting dizzy is a signal of some 
abnormality.

In view of the above, the Board cannot find the October 2006 
VA examination for vertigo adequate.  See 38 C.F.R. § 4.2 
(noting that if the findings on an examination report do not 
contain sufficient detail, it is incumbent to return the 
report as inadequate for evaluation purposes.).  
Specifically, while the examination report noted that the 
claims file and medical records were reviewed, the examiner 
made no mention of the then recent medical evidence of 
private treatment for vestibular dysfunction noted above and 
found in the claims file.  The examiner also failed to note 
that the Veteran apparently was prescribed medication for 
vertigo at a VA facility.  Although the examiner found there 
was no evidence of vestibular dysfunction or vertigo at the 
time of the examination, the failure to refer and comment on 
the significance, if any, of the medical evidence of record 
to the contrary makes the examination inadequate.  

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday 
v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, 
without further clarification, the Board is without medical 
expertise to ascertain whether a current diagnosis of 
vertigo has ever been assigned in the Veteran's favor, and 
whether such is related to his service-connected bilateral 
hearing loss or to his period of military service.  

On remand, a VA examination and opinion shall be provided 
the Veteran to determine whether a diagnosis of vertigo is 
appropriate in this case and, if so, whether such is related 
to his service-connected bilateral hearing loss or to his 
period of military service.  Assistance by VA includes 
obtaining an examination and medical opinion when such is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  Under the circumstances, the Board finds that this 
assistance is necessary in order to ensure a complete record 
upon which to decide the Veteran's claim.  See 38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  

Concerning the claim for service connection for a 
psychiatric disorder, the Veteran has essentially asserted 
that he currently has a nervous condition that is related to 
his service-connected bilateral hearing loss.  The evidence 
of record shows that the Veteran has service-connected 
bilateral hearing loss, but is in conflict on whether he has 
a current psychiatric disorder.  

For example, in his Social Security disability benefits 
decision of July 1992, it was noted that a March 1992 
evaluation by a psychiatrist found that the Veteran had a 
depressive disorder with melancholia.  The depression 
disorder finding is noted on an attachment to the decision.  
The administrative law judge found in his 1992 decision that 
a dysthymic disorder was one of the Veteran's impairments.  

However, a March 2005 VA follow-up medical record noted that 
a physician found that the Veteran did not have a major 
depressive disorder.  It did not state whether the Veteran 
suffered from some other psychiatric disorder.

When the Veteran underwent a VA mental examination in 
October 2006, the examiner found he had no symptoms of a 
psychiatric disorder and no diagnosis of a psychiatric 
disorder.  

In a February 2009 statement from M.R.V., the Veteran's 40-
year neighbor, she noted that he was no longer the same, but 
very withdrawn and depressed, possibly due to his hearing 
loss. 

In a May 2009 signed statement, Dr. L.R.A., a psychiatrist, 
provided the Veteran with a diagnosis of major depression 
with melancholy after two recent psychological evaluations.  
He also asserted that the Veteran's in-service 1954 acoustic 
trauma hearing is manifested in stress and speech 
discrimination.  Dr. L.R.A. noted that this condition caused 
the Veteran marked insecurity. 

The Board notes that the VA mental examination was done 
nearly three years before the 2009 private psychiatric 
evaluations.  While the VA examination clearly states that 
the Veteran had no current psychiatric disability, this 
conclusion appears at odds with other evidence in the claims 
file, including more recent evidence which indicates the 
Veteran has a psychiatric disorder related to service.  The 
Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  As such, the Board finds that the Veteran 
should be afforded an appropriate VA examination to assess 
whether he has a current psychiatric disorder and, if so, 
the nature and etiology of that psychiatric diagnosis to 
determine whether his condition is related to his service-
connected bilateral hearing loss or is otherwise related to 
his military service.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) (a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).

In his translated statements of February 2006, the Veteran 
noted that he has unsuccessfully requested a copy of his 
psychiatric diagnosis prepared for a state insurance fund in 
1981 and that the RO has not obtained that report.  In his 
statement dated in April 2006 the Veteran explained his own 
unsuccessful efforts to obtain this document.  On remand, if 
the Veteran provides a current release, the RO/AMC should 
attempt to obtain this psychiatric report.

Finally, the Board notes that the RO never sought the 
medical records associated with the Veteran's Social 
Security Administration (SSA) file, including the March 1992 
psychiatric evaluation.  Complete copies of the medical 
records upon which any disability decision was based, as 
well as any associated List of Exhibits, have not been made 
part of the claims file.  VA's duty to assist extends to 
obtaining records from SSA.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159(c)(2); see Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall contact the Veteran 
and his representative and ask them to 
specify all private and VA medical care 
providers who treated him for any 
vestibular dysfunction, vertigo, and 
psychiatric disorders and whose records 
are not found within the claims file.  Of 
particular interest are any outstanding 
private medical records of evaluation 
related to a psychiatric diagnosis 
rendered in 1981 for a state insurance 
fund, and records of evaluation and/or 
treatment from the VAMC in San Juan, 
Puerto Rico, from May 2007 to the present.  

2.  The RO/AMC shall attempt to obtain 
additional documents concerning the 
Veteran's Social Security Administration 
(SSA) disability benefits; specifically, 
any List of Exhibits associated with the 
SSA's decision, including copies of all of 
the medical records concerning the 
Veteran's claim on appeal. 

3.  After any additional evidence has been 
associated with the claims file, the 
RO/AMC shall arrange for the Veteran to 
undergo a VA ear, nose, and throat (ENT) 
examination to determine whether the 
Veteran's claimed vertigo is related to 
service.  The entire claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished to determine whether the 
Veteran suffers from any underlying 
disorder, such as vestibular dysfunction.  
All findings should be reported in detail.  

In discussing his/her opinion, the 
examiner should acknowledge the Veteran's 
lay statements of his history of vertigo 
for many years as well as the medical 
evidence of vestibular dysfunction.  The 
rationale for all opinions expressed 
should be provided in the report of 
examination.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and the examination offer an 
opinion(s) as to the following:

1) whether it is at least as likely as not 
(a 50 percent probability or more) that 
the Veteran suffers from a diagnosed 
disease or disorder affecting the ear, 
nose, and throat, that results in the 
Veteran's claimed vertigo; and, if so;

2) whether it is at least as likely as not 
(a 50 percent probability or more) that 
any such diagnosed disorder is related to 
the Veteran's service-connected bilateral 
hearing loss, or is otherwise related to 
any event or incident in service.

4.  The Veteran shall also be afforded an 
appropriate VA mental examination to 
ascertain whether he has a current 
psychiatric disorder and, if so, the 
nature and etiology of any psychiatric 
disability that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
offer an opinion(s) as to the following:

1) whether it is at least as likely as not 
(a 50 percent probability or more) that 
the Veteran suffers from a diagnosed 
psychiatric disorder (or disorders); and, 
if so;

2) whether it is at least as likely as not 
(a 50 percent probability or more) that 
any such diagnosed psychiatric disorder 
(or disorder) is related to the Veteran's 
service-connected bilateral hearing loss, 
or is otherwise related to any event or 
incident in service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

5.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence, including any 
evidence submitted since the Statement of 
the Case was issued in August 2007.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


